Title: From George Washington to John Francis Hamtramck, 24 January 1782
From: Washington, George
To: Hamtramck, John Francis


                  
                     Sir
                     Philada 24th January 1782
                  
                  I am favored with yours of the 19th instant, and it gives me pleasure to see an Officer seeking an oppertunity of distinguishing him self and at the same time rendering a service to his Country—I think The enterprize you mention is too remote from your place of Cantonment to be effected by surprise—which is the only mode that could possibly succeed, by as small Body of Troops.  I am nevertheless obliged to you for your offer of undertaking it.  I am &c.
                  
               